White, J.
Appellant was indicted under article 2379, Paschal’s Digest, for robbery, and was tried and convicted, and his punishment affixed at ten years in the penitentiary. His defense on the trial below was an alibi, and the only question raised on this appeal in the able oral argument and brief of the distinguished counsel for appellant is whether the evidence, as developed by the statement of facts, is sufficient to uphold the verdict and judgment.
If “ the Jew peddler, ’ ’ the party robbed, is to be believed— and the jury seem to have thought his statement worthy of belief—then there can be not the slightest question of the defendant’s guilt, for he, the witness, unequivocally and positively identifies him as the unmasked party who held the cocked pistol presented whilst his companion searched and got possession of the money. And we further confess that a thorough examination of the whole evidence has led us to. the conclusion that the jury were fully warranted in the conclusion they arrived at — that defendant was one of the *534guilty parties. Other and abundant evidence, besides that of the peddler, fixes defendant about the time and place of. the commission of the crime, which has not been successfully met, much less overcome, by his supposed alibi, and the proof adduced to sustain it. This evidence all tends in such a manner to corroborate and support the direct and positive testimony of the man who was robbed as to force the conviction.upon our minds that the defendant is one of the guilty parties.
“ It is the appropriate province of the jury to weigh the evidence, and, unless it appears that their finding is against the evidence, this court has invariably refused to disturb the verdict.” Jordan v. The State, 10 Texas, 479; Shaw v. The State, 27 Texas, 750; March v. The State, 3 Texas Ct. App. 335.
The jury have found the appellant guilty, as wé think, upon sufficient evidence; and, concurring in this finding, and further believing that defendant has had a fair and impartial trial, during which no material error was committed, the judgment of the court below is in all things affirmed.

Affirmed.